Exhibit 99.1 ANNUAL INFORMATION FORM For the year ended December 31, 2010 March 24, 2011 TABLE OF CONTENTS GLOSSARY OF TERMS 1 NGL Extraction 33 ABBREVIATIONS, TERMS AND CONVERSIONS 4 NGL Fractionation 33 NON-GAAP MEASURES 4 NGL Transportation 34 NOTE REGARDING FORWARD-LOOKING INFORMATION 5 NGL Storage 34 INCORPORATION AND STRUCTURE 7 NGL Marketing 34 Provident Energy Ltd. 7 Commercial Arrangements 34 Provident Midstream Holdings LP 8 RISK FACTORS 35 Provident Midstream LP 8 Natural Gas Liquids Midstream Processing and Marketing Business Risk Factors 35 Provident Midstream Inc. 8 General Risk Factors 38 Pro Holding Company 8 INTERESTS OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 39 Provident Midstream USA Inc. 9 TRANSFER AGENT AND REGISTRAR 39 INFORMATION CONCERNING PEL AND ITS BUSINESS 9 MATERIAL CONTRACTS 40 General 9 DOCUMENTS INCORPORATED BY REFERENCE 40 Cash Dividends 10 PRINCIPAL HOLDERS OF COMMON SHARES 40 Common Shares 10 ADDITIONAL INFORMATION 40 Initial 6.5 Percent Debentures 11 Supplemental 6.5 Percent Debentures 11 SCHEDULE A - AUDIT COMMITTEE INFORMATION 5.75 Percent Debentures 12 Debt Financing 13 Shareholder Rights Plan 14 GENERAL DEVELOPMENT OF THE BUSINESS OF PROVIDENT 14 Three Year History 14 Sale of Provident's Oil and Natural Gas Production Business 17 Conversion of the Trust 18 RISK MANAGEMENT 19 OIL AND NATURAL GAS OPERATIONS 20 NATURAL GAS LIQUIDS MIDSTREAM PROCESSING AND MARKETING OPERATIONS 20 MARKET FOR SECURITIES 23 RECORD OF CASH DIVIDENDS 24 PREMIUM DIVIDEND AND DIVIDEND REINVESTMENT SHARE PURCHASE PLAN 25 DIRECTORS AND OFFICERS 26 AUDIT COMMITTEE INFORMATION 31 INFORMATION CONCERNING THE NATURAL GAS LIQUIDS MIDSTREAM PROCESSING AND MARKETING INDUSTRY 33 General 33 - i - GLOSSARY OF TERMS "5.75 Percent Debentures" means the 5.75 percent convertible unsecured subordinated debentures of Provident issued in November 2010; "ABCA" means the Business Corporations Act (Alberta), as amended, including the regulations promulgated thereunder; "affiliate" or "associate" when used to indicate a relationship with a person or company, means the same as set forth in the Securities Act (Alberta); "BEC L.P." means BreitBurn Energy Company L.P., a Delaware limited partnership and previously an indirect subsidiary of the Trust; "Provident Board" means the board of directors of PEL; "BreitBurn" means BreitBurn Energy Company LLC, a former California limited liability company; "BreitBurn MLP" means BreitBurn Energy Partners L.P., a publicly traded Delaware limited partnership; "Common Shares" means the common shares in the capital of PEL; "Computershare" means Computershare Trust Company of Canada; "Conversion" means the conversion of the Trust from a trust structure to a corporate structure effective January 1, 2011 pursuant to a plan of arrangement under section 193 of the ABCA involving the Trust, PEL, Newco and the Unitholders; "Conversion Circular" means the information circular of the Trust dated October 29, 2010 in connection with the special meeting of the Unitholders held on December 1, 2010; "Debentures" means, collectively, the Initial 6.5 Percent Debentures, the Supplemental 6.5 Percent Debentures and the 5.75 Percent Debentures; "Founders" means Founders Energy Ltd., a predecessor of PEL; "Initial 6.5 Percent Debentures" means the 6.5 percent convertible unsecured subordinated debentures of Provident issued in March 2005; "Joint Circular" means the joint information circular dated May 10, 2010 in connection with the special meeting of the Unitholders and the shareholders of Midnight held on June 28, 2010; "Midnight" means Midnight Oil Exploration Ltd.; "Midnight Arrangement" means the plan of arrangement under section 193 of the ABCA involving the Trust, Midnight, certain subsidiaries of the Trust, the Unitholders and the shareholders of Midnight pursuant to which Midnight acquired Provident's oil and natural gas business effective June 29, 2010; "Midstream Business" means the midstream business of Provident including the Midstream NGL Business and the business carried on with the Redwater Midstream NGL Assets; - 1 - "Midstream NGL Acquisition" means the acquisition by Provident of certain assets, shares and partnership interests which comprised the natural gas liquids business of EnCana Corporation, 1140102 Alberta Ltd., EnCana Midstream Inc., WD Energy Services Inc. and EnCana Kerrobert Pipelines Limited which closed on December 13, 2005; "Midstream NGL Business"means the natural gas liquids midstream processing and marketing business acquired by Provident from EnCana Corporation, 1140102 Alberta Ltd., EnCana Midstream Inc., WD Energy Services Inc. and EnCana Kerrobert Pipelines Limited; "Newco" means 1564911 Alberta ULC, an unlimited liability corporation incorporated under the ABCA for purposes of participating in the Conversion; "NYSE" means the New York Stock Exchange; "Pace" means Pace Oil & Gas Ltd.; "PEL" means Provident Energy Ltd.; "PHC" means Pro Holding Company; "PMHLP" means Provident Midstream Holdings LP; "PMI" means Provident Midstream Inc.; "PMLP" means Provident Midstream LP; "PMUSAI" means Provident Midstream USA Inc.; "Provident" means PEL and, where the context requires, includes the direct and indirect subsidiaries and affiliates of PEL, and where the context requires, includes the Trust and its direct and indirect subsidiaries and affiliates prior to the Conversion; "Redwater Midstream NGL Assets" means the assets acquired by Provident pursuant to the acquisition of the Redwater natural gas liquids processing business from Williams Energy (Canada) Inc., consisting of a natural gas gathering system and processing plant, as well as an NGL extraction plant, fractionation facilities, transportation systems and storage assets; "Shareholder Rights Plan" means the shareholder rights plan of PEL adopted January 1, 2011; "Shareholders" means the holders from time to time of the Common Shares; "subsidiary" means, when used to indicate a relationship with another body corporate: (a) a body corporate which is controlled by (i) that other, or (ii) that other and one or more bodies corporate, each of which is controlled by that other, or (iii) two or more bodies corporate each of which is controlled by that other, or (b) a subsidiary of a body corporate that is the other's subsidiary; "Supplemental 6.5 Percent Debentures" means the 6.5 percent convertible unsecured subordinated debentures of Provident issued in November 2005; "Trust" means Provident Energy Trust, a trust settled pursuant to the laws of Alberta which existed prior to the Conversion; - 2 - "Trust Unit" means a unit of the Trust, each unit representing an equal undivided beneficial interest therein; "TSX" means the Toronto Stock Exchange; "United States" and "U.S." mean the United States of America, it territories and possessions, any state of the United States, and the District of Columbia; and "Unitholders" means the former holders from time to time of the Trust Units. Words importing the singular number only include the plural and vice versa and words importing any gender include all genders.All dollar amounts set forth in this Annual Information Form are in Canadian dollars, except where otherwise indicated. - 3 - ABBREVIATIONS, TERMS AND CONVERSIONS In this Annual Information Form, the abbreviations and terms set forth below have the meanings indicated. Oil and Natural Gas Liquids Natural Gas bbls barrels mcf thousand cubic feet bpd barrels of oil per day mcfd thousand cubic feet per day mmbbls million barrels mmcfd million cubic feet per day mmboe million barrels of oil equivalent bcfd billion cubic feet per day NGLs natural gas liquids mmbtu million British Thermal Units gj gigajoule Other boe means barrel of oil equivalent, using the conversion factor of 6 mcf of natural gas being equivalent to one bbl of oil, unless otherwise specified.The conversion factor used to convert natural gas to oil equivalent is not necessarily based upon either energy or price equivalents at this time. The following table sets forth certain conversions between Standard Imperial Units and the International System of Units (or metric units). To Convert From To Multiply By mcf cubic metres cubic metres cubic feet bbls cubic metres cubic metres bbls feet metres metres feet miles kilometres kilometres miles acres hectares hectares acres gigajoules mmbtu bbls U.S. gallons 42 NON-GAAP MEASURES In this Annual Information Form and the documents incorporated by reference herein, Provident uses the terms "funds flow from operations" and "adjusted funds flow from continuing operations", which excludes realized loss on buyout of financial derivative instruments and strategic review and restructuring costs, to refer to the cash available for debt repayments, capital programs and distributions. Both these measures are indicators of the financial performance of Provident."Funds flow from operations" and "adjusted funds flow from continuing operations" are not measures recognized by Canadian generally accepted accounting principles ("Canadian GAAP") and do not have standardized meanings prescribed by Canadian GAAP.Therefore, "funds flow from operations" and "adjusted funds flow from continuing operations" may not be comparable to similar measures presented by other issuers, and investors are cautioned that "funds flow from operations" and "adjusted funds flow from continuing operations" should not be construed as alternatives to net earnings, cash flow from operating activities or other measures of - 4 - financial performance calculated in accordance with Canadian GAAP.All references to "funds flow from operations" are based on cash provided by operating activities before changes in non-cash working capital related to operating activities and site restoration expenditures, as presented in the consolidated financial statements of Provident. All references to "adjusted funds flow from continuing operations" are based on funds flow from continuing operations excluding buyout of financial derivatives, instruments and strategic review and restructuring costs.The actual amount of cash that is distributed cannot be assured and future distributions may vary. Management also uses "adjusted EBITDA" (as defined below) and "adjusted EBITDA excluding buyout of financial derivative instruments and strategic review and restructuring costs" to analyze the operating performance of the business."Adjusted EBITDA" and "adjusted EBITDA excluding buyout of financial derivative instruments and strategic review and restructuring costs" as presented do not have any standardized meaning prescribed by Canadian GAAP and therefore they may not be comparable with the calculation of similar measures for other entities. The adjusted EBITDA measures as presented are not intended to represent operating cash flow or operating profits for the period nor should the measures be viewed as an alternative to cash flow from operating activities, net earnings or other measures of financial performance calculated in accordance with Canadian GAAP.All references to "adjusted EBITDA" and "adjusted EBITDA excluding buyout of financial derivative instruments and strategic review and restructuring costs" throughout this short form prospectus and the documents incorporated by reference herein are based on earnings before interest, taxes, depreciation, accretion, and other non-cash items ("adjusted EBITDA"). Provident uses such terms as an indicator of financial performance because such terms are commonly utilized by investors to evaluate royalty trusts and income funds in the energy sector.Provident believes that such terms are useful supplemental measures as they provide investors with information of what cash is available for distribution in such periods. NOTE REGARDING FORWARD-LOOKING INFORMATION This Annual Information Form and the documents incorporated by reference herein contain forward-looking information under applicable securities legislation. This information relates to future events or Provident's future performance.Such forward-looking information is provided for the purpose of providing information about management's current expectations and plans relating to the future.Readers are cautioned that reliance on such information may not be appropriate for other purposes, such as making investment decisions.All statements other than statements of historical fact are forward-looking information.In some cases, forward-looking information can be identified by terminology such as "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential", "continue", or the negative of these terms or other comparable terminology. Forward-looking information in this Annual Information Form includes, but is not limited to, business strategy and objectives, capital expenditures, development plans, acquisition and disposition plans and the timing thereof, operating and other costs, budgeted levels of cash dividends and the performance associated with Provident's business.Forward-looking information is based on current expectations, estimates and projections that involve a number of risks and uncertainties which could cause actual events or results to differ materially from those anticipated by Provident and described in the forward-looking information.In addition, this Annual Information Form and the documents incorporated by reference herein may contain forward-looking information attributed to third party industry sources.Undue reliance should not be placed on forward-looking information, as there can be no assurance that the plans, intentions or expectations upon which they are based will occur.By its nature, forward-looking information involves numerous assumptions, known and unknown risks and uncertainties, both general and specific, that contribute to the possibility that the predictions, forecasts, projections and other forward-looking information will not occur.Forward-looking information in this Annual Information Form and the documents incorporated by reference herein may include, but is not limited to, information with respect to: - 5 - · Provident's ability to benefit from the combination of growth opportunities and the ability to grow through the capital markets; · Provident's acquisition strategy, the criteria to be considered in connection therewith and the benefits to be derived therefrom; · the emergence of accretive growth opportunities; · the ability to achieve an appropriate level of monthly cash dividends; · the impact of Canadian and U.S. governmental regulation on Provident; · the existence, operation and strategy of the commodity price risk management program; · the approximate and maximum amount of forward sales and hedging to be employed; · changes in oil and natural gas prices and the impact of such changes on cash flow after financial derivative instruments; · the level of capital expenditures; · currency, exchange and interest rates; · the performance characteristics of Provident's business; · the growth opportunities associated with Provident's business · the availability and amount of tax pools available to offset Provident's cash taxes; and · the nature of contractual arrangements with third parties in respect of Provident's business. Although Provident believes that the expectations reflected in the forward-looking information arereasonable, there can be no assurance that such expectations will prove to be correct.Provident can not guarantee future results, levels of activity, performance, or achievements.Moreover, neither Provident nor any other person assumes responsibility for the accuracy and completeness of the forward-looking information.Some of the risks and other factors, some of which are beyond the Provident's control, which could cause results to differ materially from those expressed in the forward-looking information contained in this Annual Information Form and the documents incorporated by reference herein include, but are not limited to: · general economic and credit conditions in Canada, the United States and globally; · industry conditions associated with Provident's business; · fluctuations in the price of crude oil, natural gas and natural gas liquids; · interest payable on notes issued in connection with acquisitions; · governmental regulation in North America of the energy industry, including income tax and environmental regulation; · fluctuation in foreign exchange or interest rates; · stock market volatility and market valuations; · the impact of environmental events; · the need to obtain required approvals from regulatory authorities; · unanticipated operating events; · failure to realize the anticipated benefits of acquisitions; · competition for, among other things, capital reserves and skilled personnel; · failure to obtain industry partner and other third party consents and approvals, when required; · risks associated with foreign ownership; · third party performance of obligations under contractual arrangements; and · the other factors set forth under "Risk Factors" in this Annual Information Form. Readers are cautioned that the foregoing list is not exhaustive of all possible risks and uncertainties.With respect to forward-looking information contained in this Annual Information Form, Provident has made assumptions regarding, among other things: - 6 - · future natural gas, crude oil and NGL prices; · the ability of Provident to obtain qualified staff and equipment in a timely and cost-efficient manner to meet demand; · the regulatory framework regarding taxes and environmental matters in which Provident conducts its business; · the impact of increasing competition; · Provident's ability to obtain financing on acceptable terms; · the general stability of the economic and political environment in which Provident operates; · the timely receipt of any required regulatory approvals; · the timing and costs of pipeline, storage and facility construction and expansion and the ability of Provident to secure adequate product transportation; · currency, exchange and interest rates; and · the ability of Provident to successfully market its products. Readers are cautioned that the foregoing list is not exhaustive of all factors and assumptions which have been used.The forward-looking information contained or incorporated by reference in this Annual Information Form is made as of the date hereof and Provident undertakes no obligation to update publicly or revise any forward-looking information, whether as a result of new information, future events or otherwise, unless required by applicable securities laws. The forward-looking information contained or incorporated by reference in this Annual Information Form is expressly qualified by this cautionary statement. INCORPORATION AND STRUCTURE Provident Energy Ltd. Provident Energy Ltd. is a corporation incorporated under the ABCA.All of the issued and outstanding Common Shares are held by the Shareholders.Prior to the Conversion, the Trust indirectly held interests in a natural gas liquids midstream processing and marketing business through its various subsidiaries and PEL managed and administered the operating activities associated with the business held by the Trust's various subsidiaries. Pursuant to the Conversion, PEL acquired, directly and indirectly, the same assets and business that the Trust owned immediately prior to the effective time of the Conversion and assumed all of the obligations of the Trust.In accordance with the Conversion, the Trust was dissolved effective January 1, 2011 and thereafter ceased to exist.PEL continues to carry on the business carried on by the Trust prior to the Conversion.See "General Development of the Business of Provident - Conversion of the Trust". PEL was incorporated under the ABCA on January 19, 2001 and was amalgamated with Founders pursuant to a plan of arrangement involving the Trust, PEL and Founders effective March 6, 2001.PEL subsequently amalgamated with Maxx Petroleum Ltd. ("Maxx") effective May 25, 2001 pursuant to a plan of arrangement involving the Trust, PEL and Maxx.PEL was also amalgamated with Richland Petroleum Corporation ("Richland") effective January 16, 2002 pursuant to a plan of arrangement involving the Trust, PEL and Richland.PEL was amalgamated with Provident Management Corporation pursuant to a management internalization transaction involving the Trust, PEL, Provident Management Corporation and its shareholders effective January 17, 2003.PEL was also amalgamated with Olympia Energy Inc. and Viracocha Energy Inc. on June 1, 2004 pursuant to plans of arrangement involving the Trust, PEL, Viracocha Energy Inc. and Olympia Energy Inc.PEL also amalgamated with Provident Acquisitions Inc. on January 1, 2010 pursuant to an internal reorganization carried out to segregate and consolidate the Trust's subsidiaries along business units.Effective January 1, 2011, PEL amalgamated with Newco pursuant to the Conversion. - 7 - The head and principal offices of PEL are located at 2100, 250 - 2nd Street S.W., Calgary, Alberta T2P 0C1.The registered office of PEL is located at 3700, 400 - 3rd Avenue S.W., Calgary, Alberta T2P 4H2. Provident Midstream Holdings LP Provident Midstream Holdings LP is a limited partnership registered in the Province of Alberta.PMHLP was formed pursuant to a limited partnership agreement dated September 30, 2008.PMHLP directly and indirectly holds substantially all of the equity interests in the subsidiaries of PEL, including PMLP and PMI.The general partner of PMHLP is Provident Midstream Holdings GP ULC, a wholly-owned subsidiary of PEL, which holds a 0.1% interest in PMHLP.PEL is the limited partner of PMHLP with a 99.9% interest in the limited partnership. The head and principal offices of PMHLP are located at 2100, 250 - 2nd Street S.W., Calgary, Alberta T2P 0C1.The registered office of the general partner of PMHLP is located at 3700, 400 - 3rd Avenue S.W., Calgary, Alberta T2P 4H2. Provident Midstream LP Provident Midstream LP is a limited partnership registered in the Province of Alberta.PMLP was formed pursuant to a limited partnership agreement dated December 8, 2005.PMLP directly and indirectly holds the Canadian partnership interests acquired pursuant to the Midstream NGL Acquisition.The general partner of PMLP is Provident GP Inc. which holds a 0.1 percent interest in PMLP.PMHLP and PMI are the limited partners of PMLP with a 99.9 percent total interest in the partnership.PMLP also holds a 98.53 percent partnership interest in Empress NGL Partnership, a general partnership formed under the laws of Alberta, which in turn holds a 99 percent partnership interest in Kinetic Resources LPG, a general partnership formed under the laws of Alberta.1195714 Alberta Ltd., a wholly-owned subsidiary of Provident GP Inc., holds a 1.47 percent interest in and is the managing partner of Empress NGL Partnership and also holds a 1 percent interest in and is the managing partner of Kinetic Resources LPG. The head and principal offices of PMLP, Empress NGL Partnership and Kinetic Resources LPG are located at 2100, 250 - 2nd Street S.W., Calgary, Alberta T2P 0C1.The registered office of the general partner of PMLP, and the managing partner of Empress NGL Partnership and Kinetic Resources LPG, is located at 3700, 400 - 3rd Avenue S.W., Calgary, Alberta T2P 4H2. Provident Midstream Inc. Provident Midstream Inc. is a corporation wholly-owned by PHC.PMI was incorporated under the ABCA on June 6, 2005 and holds a limited partnership interest in PMLP. The head and principal offices of PMI are located at 2100, 250 - 2nd Street S.W., Calgary, Alberta T2P 0C1.The registered office of PMI is located at 3700, 400 - 3rd Avenue S.W., Calgary, AlbertaT2P 4H3. Pro Holding Company Pro Holding Company is a corporation owned by PMHLP (common shares) and PEL (preferred shares).PHC was incorporated in the State of Delaware on June 7, 2004.PHC directly holds a 25 percent partnership interest in the Kinetic Resources U.S.A. partnership.PHC owns all of the shares of Pro Midstream Company, a Delaware company, which holds the remaining 75 percent partnership interest in the Kinetic Resources U.S.A. partnership.PHC also owns all of the outstanding shares of PMI. The head and principal offices of PHC and Pro Midstream Company are located at am Houston Pkwy E. Houston, Texas 77060-5919.The registered office of PHC and Pro Midstream Company is located at 2711 Centerville Road, Suite 400, Wilmington, New Castle County, Delaware 19808. - 8 - Provident Midstream USA Inc. Provident Midstream USA Inc. is a corporation wholly owned by PEL.PMUSAI was incorporated in the State of Delaware on September 13, 2008 and owns all of the shares of Pro US LLC, a Delaware company.PMUSAI and Pro US LLC hold certain assets located in the U.S. acquired as a result of the Midstream NGL Acquisition. The head and principal offices of PMUSAI and Pro US LLC are located at 654 N. Sam Houston Pkwy E. Houston, Texas 77060-5919.The registered office of PMUSAI and Pro US LLC is located at 271 Centerville Road, Suite 400, Wilmington, New Castle Court, Delaware 19808. INTERCORPORATE RELATIONSHIPS The following diagram describes the inter-corporate relationships among PEL and its material subsidiaries as of March 22, 2011. INFORMATION CONCERNING PEL AND ITS BUSINESS General Provident Energy Ltd. is a corporation incorporated under the ABCA.All of the issued and outstanding Common Shares are held by the Shareholders.Prior to the Conversion, the Trust indirectly held interests in a natural gas liquids midstream processing and marketing business through its various subsidiaries and PEL managed and administered the operating activities associated with the business held by the Trust's various subsidiaries. - 9 - Pursuant to the Conversion, PEL acquired, directly and indirectly, the same assets and business that the Trust owned immediately prior to the effective time of the Conversion and assumed all of the obligations of the Trust.In accordance with the Conversion, the Trust was dissolved effective January 1, 2011 and thereafter ceased to exist.PEL continues to carry on the business carried on by the Trust prior to the Conversion.See "General Development of the Business of Provident - Conversion of the Trust". PEL holds interests in the natural gas liquids midstream processing and marketing business through PMHLP and various other subsidiaries.Revenue from the business flows to PEL from PMHLP and PEL's other subsidiaries by way of interest payments and principal repayments on notes and by way of dividends and partnership distributions from the subsidiaries.See "Natural Gas Liquids Midstream Processing and Marketing Operations". The principal business of PEL is to manage and administer the operating activities associated with the natural gas liquids midstream processing and marketing business held by Provident. PEL currently has over 200 employees, consultants and contract operators at its head office location and in several field offices within the operating areas of the midstream facilities in Redwater and Empress, Alberta, Sarnia and Corunna, Ontario, Lynchburg, Virginia and Houston, Texas. Cash Dividends Following the Conversion, Provident's new dividend level, beginning with the January 2011 dividend, is $0.045 per Common Share per month.However, all decisions with respect to the declaration of dividends on the Common Shares will be made by the Provident Board on the basis of Provident's earnings, financial requirements and other conditions existing at such future time, planned acquisitions, income tax payable by Provident, commodity prices and access to capital markets, as well as the satisfaction of liquidity and solvency tests imposed by the ABCA on corporations for the declaration and payment of dividends. It is anticipated that the dividends will be "eligible dividends" for Canadian income tax purposes and thus qualify for the enhanced gross-up and dividend tax credit regime for certain shareholders of Provident. However, no assurance can be given that all distributions will be designated as eligible dividends.Provident will continue to be treated as a corporation for U.S. federal income tax purposes.As a corporation, Provident's dividends to U.S. Shareholders may be "qualified dividends" as determined under the U.S. Internal Revenue Code. Common Shares All of the issued and outstanding Common Shares are held by the Shareholders. Each Common Share entitles its holder to receive notice of and to attend all meetings of the Shareholders and to one vote at such meetings.The Shareholders are, at the discretion of the Provident Board and subject to applicable legal restrictions, entitled to receive any dividends declared by the Provident Board on the Common Shares.All such Common Shares are entitled to share equally in any distribution of the assets of PEL upon the liquidation, dissolution, bankruptcy or winding-up of PEL or other distribution of its assets among its Shareholders for the purpose of winding-up its affairs.Such participation is subject to the rights, privileges, restrictions and conditions attaching to any instruments having priority over the Common Shares. Pursuant to the Conversion, the articles of PEL were amended to remove the authorized exchangeable shares and exchangeable shares, issuable in series.PEL has no other class of shares authorized for issuance other than the Common Shares. - 10 - Initial 6.5 Percent Debentures In March 2005, Provident issued $100.0 million aggregate principal amount of convertible unsecured subordinated debentures.The Initial 6.5 Percent Debentures mature on August31, 2012 and bear interest at a rate of 6.5 percent per annum, payable semi-annually in arrears on August31 and February28 in each year.The Initial 6.5 Percent Debentures are convertible at the option of the holder into Common Shares at any time prior to the earlier of August31, 2012 and the business day immediately preceding any date specified by Provident for redemption at a conversion price of $11.56 per Common Share, subject to adjustment in certain circumstances. Prior to maturity, Provident may redeem the Initial 6.5 Percent Debentures in whole or in part from time to time at a price of $1,000 per Initial 6.5 Percent Debenture, plus accrued and unpaid interest.On redemption or maturity of the Initial 6.5 Percent Debentures, Provident may, subject to regulatory approval, elect to satisfy the redemption price or principal amount by issuing Common Shares to the Initial 6.5 Percent Debenture holder. Upon completion of the Conversion, PEL assumed all of the covenants and obligations in respect of the Initial 6.5 Percent Debentures from the Trust and entered into a supplemental debenture indenture with Computershare, as debenture trustee. The Conversion constituted a "change of control" under the debenture indenture governing the Initial 6.5 Percent Debentures.As a result, Provident was required to deliver to each holder of the Initial 6.5 Percent Debentures a notice stating that there had been a change of control and specifying the circumstances surrounding such event, together with an offer in writing to purchase all of the outstanding Initial 6.5 Percent Debentures at a price equal to 101% of the principal amount thereof, plus accrued and unpaid interest on such Initial 6.5 Percent Debentures up to, but excluding, the date of acquisition by Provident.The offer to purchase the Initial 6.5 Percent Debentures expired on February 21, 2011.Approximately $4.1 million principal amount of Initial 6.5 Percent Debentures were validly deposited in acceptance of the offer. As of March 22, 2011, there was $94.9 million aggregate principal amount of Initial 6.5 Percent Debentures outstanding. See "General Development of the Business of Provident - Conversion of the Trust". Supplemental 6.5 Percent Debentures In November 2005, Provident issued $150.0 million aggregate principal amount of convertible unsecured subordinated debentures.The Supplemental 6.5 Percent Debentures mature on April30, 2011 and bear interest at a rate of 6.5 percent per annum, payable semi-annually in arrears on April30 and October31 in each year.The Supplemental 6.5 Percent Debentures are convertible at the option of the holder into Common Shares at any time prior to the earlier of April30, 2011 and the business day immediately preceding any date specified by Provident for redemption at a conversion price of $12.40 per Common Share, subject to adjustment in certain circumstances. Prior to maturity, Provident may redeem the Supplemental 6.5 Percent Debentures in whole or in part from time to time at a price of $1,025 per Supplemental 6.5 Percent Debenture, plus accrued and unpaid interest.On redemption or maturity of the Supplemental 6.5 Percent Debentures, Provident may, subject to regulatory approval, elect to satisfy the redemption price or principal amount by issuing Common Shares to the Supplemental 6.5 Percent Debenture holder. - 11 - Upon completion of the Conversion, PEL assumed all of the covenants and obligations in respect of the Supplemental 6.5 Percent Debentures from the Trust and entered into a supplemental debenture indenture with Computershare, as debenture trustee. The Conversion constituted a "change of control" under the debenture indenture governing the Supplemental 6.5% Debentures.As a result, Provident was required to deliver to each holder of the Supplemental 6.5% Debentures a notice stating that there had been a change of control and specifying the circumstances surrounding such event, together with an offer in writing to purchase all of the outstanding Supplemental 6.5% Debentures at a price equal to 101% of the principal amount thereof, plus accrued and unpaid interest on such Supplemental 6.5% Debentures up to, but excluding, the date of acquisition by Provident.The offer to purchase the Supplemental 6.5 Percent Debentures expired on February 21, 2011. Approximately $81.3 million principal amount of Supplemental 6.5 Percent Debentures were validly deposited in acceptance of the offer. As of March 22, 2011, there was $68.6 million aggregate principal amount of Supplemental 6.5 Percent Debentures outstanding. See "General Development of the Business of Provident - Conversion of the Trust". 5.75 Percent Debentures In November 2010, Provident issued $172.5 million aggregate principal amount of convertible unsecured subordinated debentures.The 5.75 Percent Debentures mature on December 31, 2017 and bear interest at a rate of 5.75 percent per annum, payable semi-annually in arrears on June30 and December31 in each year.The 5.75 Percent Debentures are convertible at the option of the holder into Common Shares at any time prior to the earlier of December31, 2017 and the business day immediately preceding any date specified by Provident for redemption at a conversion price of $10.60 per Common Share, subject to adjustment in certain circumstances. The 5.75 Percent Debentures are not redeemable by Provident before December 31, 2013. On and after December 31, 2013 and prior to December 31, 2015, the 5.75 Percent Debentures may be redeemed in whole or in part from time to time at the option of Provident onnot more than 60days and not less than 30 days prior notice at a price equal to their principal amount plus accrued and unpaid interest, provided that the volume weighted average trading price of the Common Shares on the TSX during the 20 consecutive trading days ending on the fifth trading day preceding the date on which the notice of redemption is given is not less than 125% of the conversion price.On and after December 31, 2015, the 5.75 Percent Debentures may be redeemed in whole or in part from time to time at the option of Provident on not more than 60 days and not less than 30 days prior notice at a price equal to their principal amount plus accrued and unpaid interest. On redemption or maturity of the 5.75 Percent Debentures, Provident may, subject to regulatory approval, elect to satisfy the redemption price or principal amount by issuing Common Shares to the 5.75 Percent Debenture holder. Upon conversion of the 5.75 Percent Debentures, in lieu of delivering Common Shares, Provident may elect to pay the holder cash at the option of Provident. If Provident elects, in its sole discretion, to settle the conversion obligation in cash, Provident will deliver to the holder an amount in cash based on the daily volume weighted average price of the Common Shares on the TSX as measured over a period of 10 consecutive trading days commencing on the third day following the conversion date.Notwithstanding any election by Provident to invoke or suspend the cash conversion option or any election by a holder of 5.75 Percent Debentures to convert 5.75 Percent Debentures into Common Shares, this cash conversion option will be immediately suspended if and for so long as any default, event of default or acceleration has occurred and is continuing under any of Provident's senior indebtedness or if the payment of such cash conversion option would reasonably be expected to result in such a default or event of default. - 12 - Upon completion of the Conversion, PEL assumed all of the covenants and obligations in respect of the 5.75 Percent Debentures from the Trust and entered into a supplemental debenture indenture with Computershare, as debenture trustee. Completion of the Conversion did not constitute a change of control under the debenture indenture governing the 5.75 Percent Debentures.As a result, Provident was not required to make an offer to purchase the 5.75 Percent Debentures as a result of the Conversion. As of March 22, 2011, there was $172.5 million aggregate principal amount of 5.75 Percent Debentures outstanding. See "General Development of the Business of Provident - Conversion of the Trust". Debt Financing The Trust entered into a credit agreement (the "Credit Facility") as of June 29, 2010, among the Trust, National Bank of Canada, as administrative agent, and a syndicate of Canadian chartered banks and other Canadian and foreign financial institutions (the "Lenders"). The Credit Facility is secured by all of the assets of Provident and its restricted subsidiaries, including the Midstream Business assets. Pursuant to the Credit Facility, the Lenders have agreed to provide Provident with a credit facility of $500 million which, under an accordion feature, can be increased up to $750 million at the option of Provident, subject to obtaining additional commitments. The Credit Facility also provides for a separate $60 million letter of credit facility. As part of the completion of the Conversion, the Credit Facility was assigned from the Trust to PEL which has assumed all covenants and obligations in respect of the Credit Facility following the Conversion and the Credit Facility was restated. The terms of the Credit Facility provide for a revolving three year period expiring on June 28, 2013 (subject to customary extension provisions).Provident may draw on the facility by way of Canadian prime rate loans, U.S. base rate loans, banker's acceptances, LIBOR loans or letters of credit.As at March 22, 2011, Provident had drawn $124.5 million or 25 percent of its Credit Facility.At March 22, 2011, the effective interest rate for outstanding direct borrowings under the Credit Facility was 4.1 percent.At March 22, 2011, Provident had $43.8 million in letters of credit outstanding, representing 73 percent of the letter of credit facility capacity, that guarantee Provident's or its subsidiaries performance under certain commercial and other contracts. In accordance with the Credit Facility, Provident must maintain certain financial covenants and will not assume or create any mortgage, charge or encumbrance on the assets of Provident or its restricted subsidiaries other than permitted encumbrances.In addition, the Credit Facility contains other standard covenants restricting Provident's and its restricted subsidiaries' ability to incur indebtedness, dispose of assets, enter into hedging arrangements, provide financial assistance, change their business or enter into reorganizations with third parties.The Credit Facility also prohibits dividends to the Shareholders if a default or event of default exists or would reasonably be expected to result therefrom. The events of default under the Credit Facility include a default in payment of any principal or interest when due, failure to comply with any covenants or conditions, failure to observe or comply with any financial covenant, a change of control of Provident and other standard events which are typical of credit facilities of this nature. Provident has also agreed to indemnify the Lenders in certain circumstances. A copy of the Credit Facility has been filed on SEDAR and is available under Provident's issuer profile on SEDAR at www.sedar.com. - 13 - Shareholder Rights Plan Pursuant to the Conversion, the Trust's unitholder rights plan was terminated effective as of January 1, 2011 and PEL adopted the Shareholder Rights Plan.The Shareholder Rights Plan was approved at the special meeting of Unitholders held on December 1, 2010. The Shareholder Rights Plan is substantially the same in all material respects as the unitholder rights plan, with only such changes as are necessary to reflect differences between the Trust and its capital structure compared to PEL and its capital structure.The Shareholder Rights Plan was not recommended or approved in response to or in contemplation of any known take-over bid or other similar transaction. The objectives of the Shareholder Rights Plan are to ensure, to the extent possible, that all Shareholders are treated equally and fairly in connection with any takeover bid for Provident.Takeover bids may be structured to be coercive or may be initiated at a time when the Provident Board will have a difficult time preparing an adequate response to the offer.Accordingly, such offers do not always result in Shareholders receiving equal or fair treatment or full or maximum value for their investment.Under current Canadian securities legislation, a takeover bid is required to remain open for 35 days, a period of time which may be insufficient for the directors to: (i) evaluate a takeover bid (particularly if it includes share or trust unit consideration); (ii) explore, develop and pursue alternatives which are superior to the takeover bid and which could maximize Shareholder value; and (iii) make reasoned recommendations to the Shareholders. The Shareholder Rights Plan discourages discriminatory, coercive or unfair takeovers of Provident and gives the Provident Board time if, in the circumstances, the Provident Board determines it is appropriate to take such time, to pursue alternatives to maximize Shareholder value in the event an unsolicited takeover bid is made for all or a portion of the outstanding Common Shares.The Shareholder Rights Plan discourages coercive hostile takeover bids by creating the potential that any Common Shares which may be acquired or held by such a bidder will be significantly diluted.The potential for significant dilution to the holdings of such a bidder can occur as the Shareholder Rights Plan provides that all holders of Common Shares who are not related to the bidder will be entitled to exercise rights issued to them under the Shareholder Rights Plan and to acquire Common Shares at a substantial discount to prevailing market prices.The bidder or the persons related to the bidder will not be entitled to exercise any rights under the Shareholder Rights Plan.Accordingly, the Shareholder Rights Plan will encourage potential bidders to make takeover bids by means of a permitted bid or to approach the Provident Board to negotiate a mutually acceptable transaction.The permitted bid provisions of the Shareholder Rights Plan are designed to ensure that in any takeover bid for outstanding Common Shares, all Shareholders are treated equally and are given adequate time to properly assess such takeover bid on a fully-informed basis. The Shareholder Rights Plan was not proposed to prevent a takeover of Provident, to secure the continuance of management or the directors of Provident in their respective offices or to deter fair offers for the Common Shares. Additional information relating to the Shareholder Rights Plan is included in the Conversion Circular which is incorporated by reference in this Annual Information Form.The Conversion Circular is available on SEDAR under Provident's issuer profile at www.sedar.com.A complete copy of the Shareholder Rights Plan is available on SEDAR under Provident's issuer profile at www.sedar.com. GENERAL DEVELOPMENT OF THE BUSINESS OF PROVIDENT Three Year History The following information describes the development of the business of Provident over the last three completed financial years. - 14 - On February 5, 2008, the Trust outlined the strategic initiatives it was undertaking respecting its investment in its U.S. businesses, BreitBurn MLP and BEC L.P.The Trust also provided an update with respect to its planning process initiated to facilitate business growth and performance and access to capital.The planning process was also in response to the Canadian Federal Government's decision to impose growth restrictions on Canadian energy trusts and, effective 2011, to implement a tax on income trust distributions.The strategic review process announced on February5, 2008 was undertaken with the intent to optimize business performance, facilitate growth, improve the cost of capital, and ensure the Trust was being accorded the appropriate value for its component businesses. On June 17, 2008, the Trust sold a portion of its U.S. oil and gas production business, consisting of its 22 percent interest in BreitBurn MLP and its 96 percent interest in BreitBurn GP LLC, for cash proceeds, net of transaction costs, of U.S. $342.2 million.The Trust recorded a gain on sale of $187.9 million and $127.7 million in current tax expense, related to this transaction.Proceeds from the sale were applied to Provident's credit facility. On August 26, 2008, the Trust closed the sale of the remaining portion of its U.S. oil and gas production business, comprised of an approximate 96 percent interest in BEC L.P., for total consideration of U.S. $300.4 million, consisting of cash proceeds, net of transaction costs, of U.S. $290.4 million and a U.S. $10 million note.The Trust recorded a gain on sale of $75.7 million and $66.9 million in current tax expense related to this transaction.Proceeds from the sale were applied to Provident's credit facility. On October1, 2008, the Trust implemented certain internal reorganization transactions intended to better segregate the structure of the Trust's subsidiaries along business units.As a result of these transactions, the entities which carry on the Midstream Business are now largely held by PMHLP. During the strategic review process announced in February of 2008, it was determined that the sale of the United States oil and natural gas production ("USOGP") business was an important step in optimizing business performance, facilitating business growth, improving overall access to and cost of capital, enhancing the valuation of Provident's component businesses and optimizing Provident's structure.Following the sale of USOGP, management and the Provident Board evaluated the complete spectrum of strategic options available for Provident's remaining Canadian oil and gas production and midstream business units.In May 2009, after an extensive review, it was determined that in the context of the macroeconomic environment at that time (characterized by low commodity prices and volatility in both equity and debt markets at that time), it was in the best interest of Unitholders that Provident remain structured as a cash-distributing, diversified energy enterprise.Provident also completed an internal reorganization to improve the efficiency and competitiveness of the businesses.The internal reorganization was designed to improve the focus of each business unit, improve management's line of sight to the key performance measures in each business, and reduce general and administrative costs. As the macroeconomic environment evolved throughout 2009, the Trust determined it was appropriate to sell certain non-strategic upstream producing oil and natural gas assets.The internal reorganization and 2009 divestitures resulted in staff reductions at all levels of the organization, including senior management.For the year ended December31, 2009, strategic review and restructuring costs were $12.3 million.The costs were comprised primarily of severance, consulting and legal costs. On August 12, 2009, Provident entered into an agreement with BP Canada to purchase an additional 6.15 percent interest in the Sarnia fractionation facility operated by BP Canada for an immediate payment of $14.8 million and a deferred payment of $3.7 million for a facility enhancement.The acquisition increased the Trust's ownership in the Sarnia fractionator to approximately 16.5 percent, enhancing propane-plus fractionation capacity in the Empress East System by approximately 7,400 bpd to approximately 20,000 bpd in total. - 15 - On August 24, 2009, PEL and certain of the Trust's other subsidiaries entered into an agreement with Crescent Point Energy Corp. ("Crescent Point") to sell certain oil and natural gas production assets located primarily in Southeast and Southwest Saskatchewan, including interests, royalties and all associated assets, equipment, production facilities, gathering systems, seismic and contractual arrangements, to Crescent Point for a purchase price of $225 million in cash, subject to normal closing adjustments. On September30, 2009, the Trust announced that it had closed the sale of its oil and natural gas assets in Southeast and Southwest Saskatchewan to Crescent Point for cash consideration of $226 million including closing adjustments.Effective September30, 2009, the Trust also completed the sale of a minor property in the Lloydminster area of Alberta (Dolcy) for $13 million.Proceeds from both dispositions were initially applied to Provident's credit facility. On October 28, 2009, the Trust announced it had entered into an agreement with Emerge Oil & Gas Inc. ("Emerge"), a private oil and gas company, to sell the Trust's oil and natural gas assets in the Lloydminster area for total consideration of $85 million, consisting of $68 million in cash and $17 million in equity of Emerge.The Trust completed the sale of these assets on November 30, 2009.Proceeds from the sale were initially applied to Provident's credit facility. On November 25, 2009, the Trust announced that it had entered into an agreement with Dow Chemical Canada to purchase a commercial storage facility in Corunna, Ontario.Located in close proximity to the Trust's Sarnia operations, the 1,000 acre site has an active cavern storage capacity of 12.1 mmbbls, consisting of 5.0 mmbbls of hydrocarbon storage and 7.1 mmbbls currently used for brine storage.In addition, the facility has 13 pipeline connections and a small rail offloading facility.The acquisition closed on March 31, 2010. On December 23, 2009, the Trust entered into an agreement with Storm Ventures International Inc., a private oil and gas company, to sell oil and natural gas assets in West Central Alberta for cash consideration of $190 million, prior to normal closing adjustments.This transaction closed March1, 2010, with an October 1, 2009 effective date.Net proceeds from this disposition in the amount of $176 million were used to reduce outstanding debt under Provident's credit facility. Effective January 1, 2010, the Trust completed an additional internal reorganization intended to further segregate and consolidate the Trust's subsidiaries along business units.As a result of the internal reorganization transactions, the Trust's oil and natural gas production business was consolidated in Provident Energy Resources Inc., a subsidiary of the Trust. On April 19, 2010, Provident and Midnight entered into an arrangement agreement pursuant to which Midnight agreed to acquire Provident's Canadian crude oil and natural gas production business by way of a plan of arrangement under the ABCA.See "General Development of the Business of Provident - Sale of Provident's Oil and Natural Gas Production Business". On April 20, 2010, Provident announced the appointment of Mr. Douglas Haughey to the position of President and Chief Executive Officer and Director. Mr. Haughey succeeded Mr. Tom Buchanan who stepped down from his position as President, Chief Executive Officer and Director effective April 30, 2010. The Trust entered into the Credit Facility as of June 29, 2010, among the Trust, National Bank of Canada, as administrative agent, and a syndicate of Canadian chartered banks and other Canadian and foreign financial institutions. The Credit Facility is secured by all of the assets of Provident and its restricted subsidiaries, including the Midstream Business assets. Pursuant to the Credit Facility, the Lenders have agreed to provide Provident with a credit facility of $500 million which, under an accordion feature, can be increased to $750 million at the option of Provident, subject to obtaining additional commitments. The - 16 - Credit Facility also provides for a separate $60 million letter of credit facility.As part of the completion of the Conversion, the Credit Facility was assigned from the Trust to PEL which has assumed all covenants and obligations in respect of the Credit Facility following the Conversion and the Credit Facility was restated.See "Information Concerning PEL and its Business - Debt Financing". On July 15, 2010, Provident announced that the Provident Board had approved the adoption of a unitholder rights plan. The unitholder rights plan helped ensure the fair treatment of Unitholders in the event of any transaction involving a change of control of the Trust.The unitholder rights plan became effective immediately and continued in effect until it was replaced with the Shareholder Rights Plan as of January 1, 2011. Effective September 30, 2010, Mark Walker, Senior Vice-President, Finance & Chief Financial Officer stepped down from his position with Provident.On September 8, 2010, Provident announced the appointment of Brent Heagy as Provident's new Senior Vice-President, Finance & Chief Financial Officer, effective October 1, 2010. On October6, 2010, Provident announced its proposed reorganization into a dividend paying corporation effective on or about January 1, 2011, subject to Unitholder, court and regulatory approval.Pursuant to the Conversion, Unitholders received one Common Share for each Trust Unit.See "General Development of the Business of Provident - Conversion of the Trust". On October 19, 2010, the Trust announced it had entered into a bought-deal agreement with a syndicate of underwriters to issue up to $172.5 million principal amount of 5.75 Percent Debentures.Proceeds from this offering were used to repay existing indebtedness under the Credit Facility.The offering of the 5.75 Percent Debentures was made by way of a short form prospectus filed with the securities regulatory authorities in each of the provinces of Canada and was completed in November 2010.Total gross proceeds from the offering of the 5.75 Percent Debentures were $172.5 million, after exercise of the over-allotment option in connection with the offering. Sale of Provident's Oil and Natural Gas Production Business On April 19, 2010, Provident and Midnight entered into an arrangement agreement pursuant to which Midnight agreed to acquire Provident's Canadian crude oil and natural gas production business by way of an arrangement pursuant to the terms and conditions of a plan of arrangement under the ABCA.The Unitholders approved the Midnight Arrangement at a special meeting of Unitholders held on June 28, 2010. The Midnight Arrangement was completed on June29, 2010 and resulted in the acquisition of Provident's oil and natural gas production business by Midnight for total consideration valued at approximately $424 million, consisting of cash and common shares of Midnight.The cash proceeds of approximately $107 million, net of transaction costs, were retained by Provident and directed towards repayment of long-term debt under the Credit Facility. As part of the Midnight Arrangement, the Midnight common shares were also consolidated on the basis of one post-consolidation Midnight share for every ten pre-consolidation Midnight shares and Midnight and Provident Energy Resources Inc., a subsidiary of the Trust, were amalgamated to form Pace. Pursuant to the Midnight Arrangement, Unitholders received 0.12225 shares of Pace for every Trust Unit held.Following the Midnight Arrangement, Unitholders continued to hold the same number of Trust Units as previously held immediately prior to the Midnight Arrangement and the Trust Units continued to be listed on both the TSX and the NYSE. - 17 - In addition, on closing of the Midnight Arrangement, the conversion prices of the Initial 6.5 Percent Debentures and the Supplemental 6.5 Percent Debentures were adjusted in accordance with their applicable debenture indentures.The conversion price for the Initial 6.5 Percent Debentures was adjusted from $13.75 to $11.56 per Trust Unit. The conversion price for the Supplemental 6.5 Percent Debentures was adjusted from $14.75 to $12.40 per Trust Unit. Additional information relating to the Midnight Arrangement is included in the Joint Circular which is incorporated by reference in this Annual Information Form, excluding the following sections (i) the section "Information Concerning Midnight Oil Exploration Ltd. - Documents Incorporated by Reference"; (ii) Appendix B -Midnight Arrangement Resolution; (iii) Appendix F - Midnight Fairness Opinion; and (iv) Appendix G - Midnight COGP Business Statement of Reserves Data and Other Oil and Gas Information".The Joint Circular is available on SEDAR under Provident's issuer profile at www.sedar.com. Conversion of the Trust On October 6, 2010, the Trust announced that it intended to proceed with a proposed arrangement under the ABCA involving the Trust, PEL, Newco and Unitholders which would result in the conversion of the Trust from a trust structure to a corporate structure, subject to Unitholder, court and regulatory approval.The Conversion was recommended by the Provident Board in light of the fact that the transition period for the application of the changes in the tax treatment of income trusts (originally announced by the Canadian Federal government on October 31, 2006) ended on December 31, 2010. The Conversion was approved at a meeting of Unitholders held on December 1, 2010 with approximately 97% of the Trust Units represented in person or by proxy at the meeting voting in favour of the special resolution approving the Conversion.At the meeting, Unitholders also approved the adoption of the Shareholder Rights Plan which came into effect upon completion of the Conversion. The Conversion was completed effective January1, 2011. Pursuant to the Conversion, Unitholders exchanged all of their Trust Units for Common Shares on a one-for-one basis.PEL became a reporting issuer in each of the provinces of Canada as a result of the Conversion and the Common Shares became listed on the TSX and NYSE.The Trust was terminated pursuant to the Conversion and has ceased to be a reporting issuer in each of the provinces of Canada following the Conversion.The Trust Units were subsequently de-listed from the TSX and NYSE. The Conversion resulted in the reorganization of the Trust into a publicly traded, dividend-paying corporation under the name "Provident Energy Ltd.". The Conversion did not involve the acquisition of any additional interests in any operating assets or the disposition of any of the Trust's interests in operating assets.PEL owns, directly or indirectly, the same assets and business that the Trust owned immediately prior to the effective time of the Conversion and PEL has assumed all of the obligations of the Trust.PEL retained the same management team and members of the Provident Board following the Conversion. Following the completion of the Conversion, holders of Debentures were thereafter entitled to receive Common Shares, rather than Trust Units, on the basis of one Common Share in lieu of each Trust Unit which they were previously entitled to receive, on conversion of the Debentures. The Conversion also constituted a "change of control" under the debenture indenture governing the Initial 6.5 Percent Debentures and Supplemental 6.5% Debentures.As a result, Provident was required to deliver to each holder of the Initial 6.5 Percent Debentures and Supplemental 6.5% Debentures a notice stating that there had been a change of control and specifying the circumstances surrounding such event, together with an offer in writing to purchase all of the outstanding Initial 6.5 Percent Debentures and Supplemental 6.5% Debentures at a price equal to 101% of the principal amount thereof, plus accrued and unpaid interest on such Initial 6.5 Percent Debentures and Supplemental 6.5% Debentures up to but excluding the date of acquisition by Provident. - 18 - The offer for the Initial 6.5 Percent Debentures and Supplemental 6.5% Debentures expired at 5:00 p.m. (Calgary time) on February 21, 2011.Approximately $4.1 million principal amount of Initial 6.5 Percent Debentures and approximately $81.3 million principal amount of Supplemental 6.5 Percent Debentures were validly deposited in acceptance of the offer.Provident acquired and accepted for payment all Initial 6.5 Percent Debentures and Supplemental 6.5 Percent Debentures validly deposited and not withdrawn pursuant to the offer up to the expiry time.The total purchase price in respect of the acquisition of the Initial 6.5 Percent Debentures and Supplemental 6.5 Percent Debentures, including accrued interest owing up to, but excluding, the expiry date of February 21, 2011, was approximately $88 million. Completion of the Conversion did not constitute a change of control under the debenture indenture governing the 5.75 Percent Debentures.As a result, Provident was not required to make an offer to purchase the 5.75 Percent Debentures as a result of the Conversion. Provident estimated that it will have accumulated approximately $1.0 billion in combined tax pools as at January 1, 2011.Provident expects these tax pools will offset its material cash taxes until 2014 based on the current modelling of its business.Commodity prices have a significant influence as to the timing of when Provident will be liable for cash taxes and this forecast period could be accelerated or extended depending on the level of earnings over such period. Additional information relating to the Conversion is included in the Conversion Circular which is incorporated by reference in this Annual Information Form.The Conversion Circular is available on SEDAR under Provident's issuer profile at www.sedar.com. RISK MANAGEMENT Details of Provident's commodity price risk management program and the financial instruments in place at December 31, 2010 are available in Note 13 to Provident's audited consolidated financial statements incorporated by reference herein.Provident's audited consolidated financial statements and management's discussion and analysis for the year ended December 31, 2010 have been filed on SEDAR and are available under Provident's issuer profile at www.sedar.com. Provident's Risk Management Program utilizes derivative instruments to provide for protection against adverse changes in commodity prices and product margins, as well as fluctuating interest and foreign exchange rates.Provident may also use derivative instruments to protect acquisition economics.The program is designed to stabilize cash flows in order to support dividend payments, capital programs and bank financing.The risk management strategy provides price stabilization and protection of a percentage of inventory values and fractionation spread margin associated with the Midstream Business.Provident seeks to use products that allow participation in a rising commodity price environment where possible and economic. As well, the Provident risk management strategy reduces foreign exchange risk due to the exposure arising from the conversion of U.S. dollars into Canadian dollars. In April 2010, Provident completed the buyout of all fixed price crude oil and natural gas swaps associated with the Midstream Business for a total cost of $199 million. The buyout of Provident's forward mark to market positions allows Provident to refocus its Commodity Price Risk Management Program on forward selling a portion of actual produced NGL products and inventory. Provident manages risks associated with the operation of our assets by purchasing property, business interruption and liability/pollution insurance.Provident also protects both its directors and officers, as well as the organization, by obtaining insurance for its directors and officers. - 19 - OIL AND NATURAL GAS OPERATIONS Pursuant to the Midnight Arrangement, Provident sold its oil and gas production business to Midnight effective June 29, 2010 for total consideration valued at approximately $424 million, consisting of cash and common shares of Midnight.See "General Development of the Business of Provident - Sale of Provident's Oil and Natural Gas Production Business". As a result of the completion of the Midnight Arrangement, Provident has moved forward as a pure-play Canadian natural gas liquids infrastructure and marketing business with no further interest in the oil and natural gas production business acquired by Midnight. NATURAL GAS LIQUIDS MIDSTREAM PROCESSING AND MARKETING OPERATIONS The Midstream Business The Midstream Business extracts, processes, stores, transports and markets NGLs and offers these services to third party customers.The following provides information about the associated business activities of the midstream operations comprising the Empress East and Redwater West systems.The assets are integrated across Canada and the U.S. and are also used to generate fee-for-service and cost-of-service income which are included within Commercial Services.The business is supported by an integrated supply, marketing and distribution function that contributes to the overall operating margin of Provident. Empress East is comprised of the following core assets: · Approximately 2.0 bcfd of extraction capacity at Empress Alberta.This is the combination of 67.5 percent ownership of the 1.2 bcfd capacity Provident Empress NGL Extraction plant, 33.0 percent ownership in the 2.7 bcfd capacity BP Empress 1 Plant, 12.4 percent ownership in the 1.1 bcfd capacity ATCO Plant and 8.3 percent ownership in the 2.4 bcfd capacity Spectra Plant. · 100 percent ownership of a 55,000 bpd debutanizer at Empress Alberta which removes condensate from the NGL mix for sale as a diluent to blend with heavy oil. · 50 percent ownership in the 130,000 bpd Kerrobert Pipeline which transports NGL from Empress to Kerrobert, Saskatchewan, and 50 percent ownership in a 2.5 mmbbls underground storage facility near Kerrobert which facilitates injection of NGLs into the Enbridge Pipeline System.Along the Enbridge Pipeline System, Provident holds 18.3 percent ownership of a 300,000 barrel storage staging facility required for transfer of NGL between Enbridge lines at Superior, Wisconsin, and 18.3 percent ownership of the 10,000 bpd Superior Depropanizer which extracts up to 6,600 bpd of propane for sale in the local market. · In Sarnia, Ontario, 16.5 percent ownership of an approximately 150,000 bpd fractionator, 1.7 mmbbls of raw product storage capacity and 18.0 percent of 5.0 mmbbls of finished product storage and a rail, truck and pipeline terminalling facility.An additional 0.5 mmbbls of specification product storage is also available in the Sarnia area. · 100 percent ownership of the Provident Corunna storage facility. The 1,000 acre site has an active cavern storage capacity of 12.1 million barrels, consisting of 5.0 million barrels of hydrocarbon storage and 7.1 million barrels currently used for brine storage. The facility also includes 13 pipeline connections and a small rail offloading facility. · A propane distribution terminal at Lynchburg, Virginia. · A rail car fleet of approximately 300 rail cars in the east under long term lease agreement. - 20 - Provident extracts NGLs from natural gas at the Empress straddle plants and sells finished products into markets in Central Canada and the Eastern United States.Demand for propane is seasonal and results in inventory that generally builds over the second and third quarters of the year and is sold in the fourth quarter and the first quarter of the following year.The margin in this business is determined primarily by the "frac spread", which represents the difference between the selling prices for propane-plus and the input cost of the natural gas required to produce the respective NGL products.The frac spread can change significantly from period to period depending on the relationship between crude oil and natural gas prices (the "frac spread ratio"), absolute commodity prices, and changes in the Canadian to US dollar foreign exchange rate.Traditionally a higher frac spread ratio and higher crude oil prices will result in stronger Empress East margins.There is also a differential between propane, butane and condensate (collectively, these products are referred to as "propane-plus") prices and crude oil prices which can change prices received and margins realized for Midstream products separate from frac spread ratio and crude oil price changes.Natural gas extraction premiums and costs relating to transportation, fractionation, storage and marketing are not included within the frac spread.However, these costs are included in the operating margin. Redwater West is comprised of the following core assets: · 100 percent ownership of the Redwater NGL Fractionation Facility, incorporating a 65,000 bpd fractionation, storage and transportation facility that includes 12 pipeline receipt and delivery points, railcar loading facilities with direct access to CN rail and indirect access to CP rail, finished product truck loading facilities, seven million gross barrels of salt cavern storage, and a 75,000 bpd condensate rail offloading facility with a 500 railcar marshalling and storage yard. · 43.3 percent direct ownership and 100 percent control of all products from the 38,500 bpd Younger NGL extraction plant located at Taylor in northeastern British Columbia.The Younger Plant supplies local markets as well as Provident's Redwater plant near Edmonton. · 100 percent ownership of the 565 kilometre proprietary Liquids Gathering System ("LGS") that runs along the Alberta-British Columbia border providing access to a highly active basin for liquids-rich natural gas exploration and exploitation.The LGS connects to Pembina Pipeline at La Glace Alberta. Provident has long-term shipping rights on Pembina Pipeline, extending the NGL supply transportation network through to the Redwater fractionation facility. · A rail car fleet of approximately 700 rail cars in the west under long term lease agreement. Provident purchases NGL mix from various natural gas producers and fractionates it into finished products at the Redwater fractionation facility near Edmonton, Alberta. Redwater West also includes natural gas supply volumes from the Younger NGL extraction plant located at Taylor in northeastern British Columbia. The Younger plant supplies specification NGLs to local markets as well as NGL mix supply to the Redwater fractionation facility. The feedstock for Redwater West is primarily NGL mix rather than natural gas, therefore frac spreads have a smaller impact on operating margin than in Empress East. Also located at the Redwater facility is Provident's industry leading rail-based condensate terminal, which serves the heavy oil industry and its need for diluent.Provident's condensate terminal is the largest of its size in western Canada and over the past several years, Provident has continuously increased its condensate market presence at Redwater through marketing, third-party terminalling and, more recently, condensate storage.In the latter half of 2009, Provident placed two 500,000 barrel storage caverns into condensate service at Redwater, and is currently developing a third cavern which will be commissioned in 2011. - 21 - Commercial Services includes services such as fractionation, storage, LPG terminalling, loading and offloading that are provided to third parties on a fee basis utilizing assets at Provident's Redwater facility.In addition, pipeline tariff income is generated from Provident's ownership of the Liquids Gathering System in Northwest Alberta which flows into Pembina's pipeline from LaGlace to Redwater.Provident also collects tariff income from its 50 percent ownership in the Kerrobert Pipeline which transports NGLs from Empress to Kerrobert for injection into the Enbridge pipeline for delivery to Sarnia.Provident owns a debutanizer at its Empress facility, which removes condensate from the NGL mix for sale as a diluent to blend with heavy oil.This service is provided to a major energy company on a long term cost of service basis.Earnings from these activities have little direct exposure to market price volatility and are thus relatively stable.The assets used to generate this fee-for service income are also employed to generate proprietary income in Empress East and Redwater West. Provident's operations are enhanced by its integrated marketing arm which has offices in Calgary, Alberta, Sarnia, Ontario, and Houston, Texas and operates under the brand name Kinetic.Rather than selling NGL produced by the Empress East and Redwater West facilities at the plant gate, the marketing and logistics group utilizes Provident's integrated suite of transportation, storage and logistics assets to access markets across North America.Due to its broad marketing scope, Provident's NGL products are priced based on multiple pricing indices.These indices generally correspond with the four major NGL trading hubs in North America which are located in Mont Belvieu, Texas, Conway, Kansas, Edmonton, Alberta, and Sarnia, Ontario.Mont Belvieu, the largest NGL trading center, serves as the reference point for NGL pricing in North America.By strategically building inventories of specification products which are then distributed into premium-priced markets across North America during periods of high seasonal demand, Provident is able to optimize the margins it earns from its extraction and fractionation operations. Provident's marketing group also generates margins by taking advantage of locational price differentials and arbitrage trading opportunities. Long term contracts Provident has several long-term contracts in place to help ensure product availability and to secure long-term revenue streams. These contracts include: · A long-term purchase agreement for NGL mix at the Younger NGL extraction plant. · A significant portion of the available propane, butane and condensate ("propane-plus") fractionation capacity at the Redwater fractionation facility is contracted through long term fee-for-service arrangements with third parties. · The ethane produced from Provident's facilities at Empress and Redwater is largely sold under long-term contracts. · A significant portion of Provident's 75,000 bpd capacity of condensate rail off-loading at Redwater is under long-term contracts with two major energy producers. · The majority of the condensate storage capacity of 500,000 barrels at Redwater is sold under long-term contracts to various third parties, a number of which are major energy producers, with terms averaging from two to five years. · A long-term significant propane sales contract at Redwater. · A long-term contract on a cost-of-service basis for the majority of its 50,000 bbl/d Empress debutanizer facility with a major energy producer. - 22 - MARKET FOR SECURITIES The outstanding Common Shares are listed and posted for trading on the TSX under the symbol PVE and the NYSE under the symbol PVX.Prior to the Conversion, the outstanding Trust Units were listed and posted for trading on the TSX under the symbol PVE.UN and the NYSE under the symbol PVX. The Initial 6.5 Percent Debentures, Supplemental 6.5 Percent Debentures and 5.75 Percent Debentures are listed and posted for trading on the TSX under the symbols PVE.DB.C, PVE.DB.D and PVE.DB.E, respectively, which are the same symbols under which the Debentures traded prior to completion of the Conversion. The following table summarizes the high and low trading prices and volume of trading in respect of the Trust Units and Debentures for the periods indicated on both the TSX and the NYSE, as applicable, during the period from January 1, 2010 to December 31, 2010. Toronto Stock Exchange Trust Units (PVE.UN) Period High ($) Low ($) Volume (000's) January February March April May June July August September October November December Initial 6.5 Percent Debentures (PVE.DB.C) Period High ($) Low ($) Volume (000's) January February March April May June July August September October November December Supplemental 6.5 Percent Debentures (PVE.DB.D) Period High ($) Low ($) Volume (000's) January February March April May June July August September October November December - 23 - 5.75 Percent Debentures (PVE.DB.E) Period High ($) Low ($) Volume (000's) November(1) December Note: The 5.75 Percent Debentures began trading on the TSX on November 9, 2010. New York Stock Exchange Trust Units (PVX) Period High (U.S.$) Low (U.S.$) Volume (000's) January February March April May June July August September October November December RECORD OF CASH DIVIDENDS The following table sets forth the per Common Share amount of monthly cash dividends declared and paid or payable by Provident since the completion of the Conversion. Dividend Amount (Cdn$) Dividend Amount (US$)(1) January $ $ February $ $ March $ $ Total to date for 2011 $ $ Note: The exchange rate is based on the Bank of Canada noon rate on the payment date. Prior to the Conversion, the Trust paid monthly cash distributions to Unitholders.From the Trust's inception to the completion of the Conversion effective January 1, 2011, the Trust paid an aggregate of $15.24 (U.S.$11.99) in cash distributions to Unitholders. - 24 - In addition to cash distributions, the Trust completed the sale of its oil and natural gas production business to Midnight pursuant to the Midnight Arrangement in the second quarter of 2010.Pursuant to the Midnight Arrangement, Unitholders received 0.12225 shares of Pace for every Trust Unit held.This issuance of the Pace shares was valued at $308.7 million, or $1.16 per unit (US$1.10 per unit). PREMIUM DIVIDEND AND DIVIDEND REINVESTMENT SHARE PURCHASE PLAN Provident has implemented a premium dividend and dividend reinvestment share purchase plan (the "DRIP") to provide holders of Common Shares with a means to automatically reinvest sums received on account of dividends on Common Shares. Provident reserves the right to prorate the participation in the DRIP to manage the amount of cash reinvested in the company and the number of Common Shares issued under the DRIP. A participant may elect to have Computershare, as plan agent (a)purchase Common Shares, on behalf of a participant, with the cash distributions at 95 percent of the market value of the Common Shares, or (b)elect to purchase additional Common Shares, on behalf of a participant, with the cash dividends and deliver such Common Shares to a broker in exchange for a premium cash dividend equal to an amount up to 102 percent of the monthly cash dividend.If a participant has elected either (a) or (b), Computershare, as plan agent, may, on behalf of such participant, purchase additional Common Shares with the cash dividends at the market value of such Common Shares. Residents of Canada are eligible to elect options (a) or (b). Due to regulatory restrictions, residents of the United States are eligible to elect option (a) only at this time.Employees of Provident, including the executive officers, are entitled to participate in the DRIP. The Trust first implemented a premium distribution, distribution reinvestment and optional unit purchase plan in May 2002 (the "Trust DRIP"). Pursuant to the Conversion, the Trust assigned the Trust DRIP and all associated agreements, including the agreement with Computershare, as plan agent, to PEL and PEL amended and restated the DRIP and all associated agreements on substantially similar terms and conditions as the Trust DRIP.As a result, all existing participants in the Trust DRIP were deemed to be participants in the DRIP without any further action on their part and holders of Common Shares may participate in the DRIP with respect to any cash dividends declared and paid by PEL on the Common Shares. Eligible Shareholders who wish to participate in the DRIP indirectly through their broker or other nominee through which their Common Shares are held are advised to consult such broker or nominee to confirm whether commissions, services charges or other fees are payable. The following table provides the details of the DRIP (including the Trust DRIP where applicable) since January 2009. - 25 - Premium Distribution or Dividend 5 percent Discounted Unit or Share Price for Distribution or Dividend Reinvestment Purchase Plans Payable Date Regular Distribution or Dividend 102 percent of Regular Distribution or Dividend(1) 15 Day Weighted Average Unit or Share Price(2) 5 percent Discounted Unit or Share Price 15-Mar-11 $ 12-Feb-11 $ 14-Jan-11 $ 15-Dec-10 $ 13-Nov-10 $ 15-Oct-10 $ 15-Sept-10 $ 13-Aug-10 $ 15-July-10 $ 15-Jun-10 $ 14-May-10 $ 15-Apr-10 $ 15-March-10 $ 12-Feb-10 $ 15-Jan-10 $ 15-Dec-09 $ 13-Nov-09 $ 15-Oct-09 $ 15-Sept-09 $ 14-Aug-09 $ 15-July-09 $ 15-Jun-09 $ 15-May-09 $ 15-Apr-09 $ 13-Mar-09 $ 13-Feb-09 $ 15-Jan-09 $ Notes: If, in respect of any dividend payment date, fulfilling all of the elections under the DRIP would result in Provident exceeding either the limit on new equity set by Provident or the aggregate annual limit on new Common Shares issuable pursuant to optional cash payments, then elections for the purchase of new Common Shares on that dividend payment date will be accepted: (i) first, from participants electing to reinvest their cash dividends in new Common Shares under the dividend reinvestment component of the DRIP; and (ii) second, from participants electing to receive the premium dividends.If Provident is not able to accept all elections in a particular category, then purchases of Common Shares in that category on the applicable dividend payment date will be prorated among all participants in that category according to the number of additional Common Shares sought to be purchased.Therefore, amounts shown in the table represent maximum amounts payable and actual amounts paid may be less due to proration. Represents the price used for purchases made under the DRIP. Materials relating to the DRIP are available under Provident's issuer profile on SEDAR at www.sedar.com and on Provident's website at www.providentenergy.com or by contacting Provident by phone at (403)296-2233 or by mail at 2100, 250 - 2nd Street S.W., Calgary, Alberta T2P0C1. DIRECTORS AND OFFICERS The following are the names and municipality of residence of the current directors and officers of PEL, their principal position with PEL and their principal occupations, as of March 22, 2011.All of the persons listed below have been engaged for more than five years in their present principal occupation or executive position with the same or associated companies except as indicated below.Each of the directors below will remain in office until the next annual meeting of Shareholders scheduled on May 11, 2011. Name and Background Number of Common Shares Beneficially Owned or Controlled or Directed John B. Zaozirny(2) of Calgary, Alberta is Chairman of the Board and a Corporate Director.He also serves as vice-chairman and director of Canaccord Genuity Corp.Mr. Zaozirny was the Alberta Minister of Energy and Natural Resources from 1982 to 1986.He has been a director of PEL since 2001 and is also a director of Bankers Petroleum Ltd., Canadian Oil Sands Limited, Coastal Energy Company, Computer Modelling Group Ltd., Estella Energy Services Ltd., Pacific Rubiales Energy Corp., Pengrowth Corporation, Petroamerica Oil Corporation and Terravest Income Fund. - 26 - Name and Background Number of Common Shares Beneficially Owned or Controlled or Directed Grant D. Billing(1) of Calgary, Alberta is the Chairman and Chief Executive Officer and a director of Superior Plus Corp., a diversified company, since 1998.He has been a director of PEL since 2001 and currently serves as Chairman of the Audit Committee. Douglas J. Haughey of Calgary, Alberta has been the President and Chief Executive Officer and a director of PEL since April29, 2010.Prior thereto from 1999 through 2008, Mr. Haughey was with Spectra Energy Corp. and predecessor companies.He was President of Spectra Energy's western Canadian natural gas midstream business and President and CEO of Spectra Energy Income Fund.Mr. Haughey is also a director of Fortis Inc. Hugh A. Fergusson(3) of Calgary, Alberta is a Corporate Director and a private businessman and has been a director of PEL since 2005.Mr. Fergusson is the former Vice President and Director with Dow Chemical Canada Inc. and is also a director of Altagas Ltd. and Canexus Income Fund.Mr. Ferguson serves as Chairman of the Environmental, Health and Safety Committee. Randall J. Findlay(3)(7) of Calgary, Alberta is a Corporate Director and has been a director of PEL since March 2001.Mr. Findlay was also the President of PEL from March 2001 until June 30, 2006.Prior thereto he was Executive Vice President and Chief Operating Officer of Founders from December 1999 to March 2001.He is also chair and a director of Canadian Helicopters Group Inc. and a director of Pembina Pipelines Corporation and Superior Plus Corp. Norman R. Gish(2)(5) of Calgary, Alberta is an independent businessman and a Corporate Director.He is also a director of Superior Plus Corp. and Chairman and director of Quadrise Canada Corporation. Previously, he was president of Gish Consulting Inc. (energy consulting) from 2001 to 2007.Mr. Gish serves as the Chair of the Governance, Human Resources and Compensation Committee. Bruce R. Libin(1) of Calgary, Alberta is an independent businessman.From December 2000 to March 2010, he was Executive Chairman and Chief Executive Officer of Destiny Resources Services Corp.From March 2010 to December 2010, he was President of Logan International Inc.He has also been President of B.R. Libin Capital Corp., an investment, merchant banking and investment banking advisory services company since 1995.He has been a director of PEL since 2001, is also Chairman of Winstar Resources Ltd. and a director of Logan International Inc. Dr. Robert W. Mitchell(3)(8) of Calgary, Alberta is an independent businessman.From 1984 to September 2003, he was Executive Vice President of Talisman Energy Inc.He has been a director of PEL since 2004 and is also a director of Winstar Resources Ltd. M.H. (Mike) Shaikh(2)(6) of Calgary, Alberta is a Corporate Director and an independent businessman and is the President of M.H. Shaikh Professional Corporation.He has been a director of PEL since 2001 and is also a director of Hawk Exploration Ltd. and Pace Oil and Gas Ltd. Jeffrey T. Smith(1) of Calgary, Alberta is an independent businessman.He has been a director of PEL since 2001 and is also a director of Compton Petroleum Ltd. and Pace Oil and Gas Ltd. Notes: Member of the Audit Committee. Member of the Governance, Human Resources and Compensation Committee. Member of the Environment, Health and Safety Committee. Mr. Billing also holds $1 million principal amount of the 5.75% Percent Debentures.Mr.Shaikh also holds $250,000 principal amount of the Supplemental6.50 Percent Debentures and $500,000 principal amount of the 5.75% debentures.Mr. Gish also holds $110,000 principal amount of the Supplemental 6.50 Percent Debentures. - 27 - Mr. Gish was until August 20, 2009 a director of 4504020 Canada Inc. (formerly Railpower Technologies Corp. ("Railpower"), a reporting issuer in all provinces and territories of Canada that filed for court protection under the Companies' Creditors Arrangement Act (Canada) in Canada and under Chapter 15 of the U.S. Bankruptcy Code with the United States Bankruptcy Court for the Western District of Pennsylvania on February 4, 2009 and February 6, 2009, respectively.On May 29, 2009, Railpower concluded the sale of all of its assets, except cash on hand and on deposit in financial institution, the land and property located in St.-Jean-sur-Richelieu (Quebec) and two road switching locomotives, to R.J. Corman Railroad Group LLC, a Kentucky limited liability company.The largest creditor, Ontario Teacher's Pension Plan, subsequently filed a Petition in Bankruptcy against Railpower which was granted on March 8, 2010. Mr. Shaikh was a director of Mystique Energy Inc. ("Mystique") from November 11, 2004 until his resignation on April 24, 2007. On April 25, 2007 the Court of Queen's Bench of Alberta (the "Court") granted an initial order to Mystique for creditor protection under the Companies' Creditors Arrangement Act ("CCAA"). The initial order grants CCAA protection for an initial period of 30 days, expiring May 24, 2007, to be extended thereafter as the Court deems appropriate. The CCAA proceedings have been completed and Mystique has settled with its creditors. Mr. Findlay was a director of Wellpoint Systems from July 23, 2008 to January 31, 2011.On January 31, 2011, Wellpoint Systems Inc. was placed into receivership by two of its lenders. Dr. Mitchell will retire as a director of Provident in May 2011 and will not be standing for re-election to the Provident Board at the annual meeting of Shareholders to be held on May 11, 2011. Murray N. Buchanan Co-President, Midstream Business Unit Mr. Buchanan received his masters of business administration from Queen's University, as well as an honours bachelor of administration degree from Queen's University.Mr. Buchanan is responsible for commercial activities associated with Provident's midstream services business unit including natural gas liquids fractionation, storage, processing, marketing and transportation services. Mr. Buchanan joined Provident in 2005 following Provident's acquisition of the Empress midstream assets and related marketing entity, Kinetic Resources, where he held the position of President for eight years.Mr. Buchanan has over 25 years of NGL marketing and petroleum industry experience. Andrew G. Gruszecki Co-President, Midstream Business Unit Mr.Gruszecki received his honours bachelor of science in science from the University of Western Ontario and did his co-op master's of business administration at McMaster University and joined Provident in 2003.He brings over 25 years of experience and expertise in oil and NGL marketing, business development, and planning.From 2000 to 2003, he was senior manager of commercial operations at Williams Energy (Canada).Prior to joining Williams, Mr.Gruszecki was vice president of NGL Marketing for Coast Energy Canada.From 1997 to 1998, he was director of commercial operations at TransCanada Midstream and the former Novagas Canada.While at Novagas, Mr.Gruszecki oversaw commercial issues related to the planning, construction and implementation of the NGL business which included the construction of the Redwater fractionation facilities.Mr.Gruszecki began his career in the energy business in 1981 and held positions of increasing responsibility before joining Novagas in 1997. Brent C. Heagy Senior Vice President, Finance and Chief Financial Officer Mr. Heagy received his bachelor of commerce degree from the University of Saskatchewan and received his Chartered Accountant designation in 1985.Mr. Heagy is responsible for all finance, financial reporting, treasury, risk and compliance activities.Prior to the appointment to his current position in October 2010, Mr. Heagy was Executive Vice President and Chief Financial Officer for Zargon Energy Trust, Chief Risk Officer for Encana Corporation and Chief Financial Officer for PanCanadian Energy Corporation's US operations based in Houston, Texas.Prior thereto he worked in public accounting practice with Coopers & Lybrand in Calgary. - 28 - Lynn M. Rannelli Assistant Corporate Secretary Ms. Rannelli received her Business Management Certificate from the University of Calgary.Ms. Rannelli joined Provident in 2001, following the acquisition of Maxx Petroleum Ltd. and has over 20 years of experience in Corporate Administration, Human Resources, Records Management, Investor Relations and Communications.Ms. Rannelli is a member of the Canadian Society of Corporate Secretaries. Committees of the Provident Board During the year ended December 31, 2010, the Provident Board had three standing committees – the Audit Committee, the Reserves, Operations and Environmental, Health and Safety Committee and the Governance, Human Resources and Compensation Committee.Following the Midnight Arrangement, the Reserves, Operations and Environmental, Health and Safety Committee became the Environmental, Health and Safety Committee. In addition, Provident has a Disclosure Committee which is comprised entirely of members of management.The Disclosure Committee's primary responsibilities are to oversee Provident's disclosure practices and to ensure the company meets all Canadian and U.S. regulatory disclosure requirements. Membership in each of the Provident Board committees is set forth below. Audit Committee The Audit Committee consists of Mr. Grant D. Billing (Chairman), Mr. Bruce R. Libin and Mr. Jeffrey T. Smith. All members of the Audit Committee are independent and financially literate, as determined by applicable securities legislation, and at least one member of the Committee is an "audit committee financial expert" as required by U.S. securities laws. The Audit Committee reviews Provident's interim unaudited consolidated financial statements and annual audited consolidated financial statements and certain corporate disclosure documents including management's discussion and analysis and annual and interim earnings press releases before they are approved by the Provident Board.The Committee also reviews and makes a recommendation to the Provident Board in respect of the appointment and compensation of the external auditor and it monitors accounting, financial reporting, control and audit functions. The Audit Committee meets to discuss and review the audit plans of external auditors and is directly responsible for overseeing the work of the external auditor with respect to preparing or issuing the auditor's report or the performance of other audit, review or attest services, including the resolution of disagreements between management and the external auditor regarding financial reporting.The Committee questions the external auditor independently of management and reviews a written statement of its independence based on the criteria found in the recommendations of the Canadian Institute of Chartered Accountants. The Committee must be satisfied that adequate procedures are in place for the review of Provident's public disclosure of financial information extracted or derived from its financial statements and it periodically assesses the adequacy of those procedures. The Audit Committee also must approve or pre-approve, as applicable, any non-audit services to be provided to Provident by the external auditor. In addition, it reviews Provident's internal control procedures to determine their effectiveness and to ensure compliance with Provident's policies and avoidance of conflicts of interest. -29 - In conjunction with Provident's whistleblower policy, the Committee has established procedures for dealing with complaints or confidential submissions which come to its attention with respect to accounting, internal accounting controls or auditing matters.See "Audit Committee Information" and ScheduleA of this Annual Information Form for additional information relating to the Audit Committee. Governance, Human Resources and Compensation Committee The Governance, Human Resources and Compensation Committee consists of Mr. Norman Gish, (Chairman), Mr. M.H. (Mike) Shaikh, and Mr. John B. Zaozirny, all of whom are considered independent directors within the meaning of applicable securities legislation. The Committee is responsible for recommending to the Provident Board suitable candidates for director positions.The selection assessment includes a wide array of factors deemed appropriate, all in the context of an assessment of the perceived needs of the Provident Board and Provident at the time.In addition, the Committee assists the Provident Board on corporate governance matters and in assessing the functioning and effectiveness of the Provident Board. The Governance, Human Resources and Compensation Committee's mandate also includes reviewing Provident's human resources policies and procedures and compensation and incentive programs.The Committee is responsible for assessing senior management's performance and recommending senior management compensation to the Provident Board.The Committee reviews the adequacy and form of directors' compensation and makes recommendations designed to ensure that directors' compensation adequately reflects the responsibilities of the Provident Board.The Committee also administers the incentive plans of Provident and makes recommendations to the Provident Board respecting grants of awards thereunder. Environment, Health and Safety Committee The Environmental, Health and Safety Committee consists of Mr. Hugh A. Fergusson (Chairman), Dr.Robert Mitchell, and Mr. Randall J. Findlay, all of whom are considered independent directors, within the meaning of applicable securities legislation.The Committee assists the Provident Board in its oversight of the operations of Provident, including operating activities, operating expenses and capital expenditure budget; and the environmental, health and safety issues, including the evaluation of Provident's programs, controls and reporting systems, and compliance with applicable laws, rules and regulations.Prior to the completion of the Midnight Arrangement, the Committee assisted the Provident Board in its oversight of the oil and natural gas reserves evaluation process and the public disclosure of reserves data and related information as required by National Instrument 51-101. Conflicts of Interest The directors and officers of PEL are engaged in and will continue to engage in other activities in the energy industry and, as a result of these and other activities, the directors and officers of PEL may become subject to conflicts of interest.The ABCA provides that in the event that a director has an interest in a contract or proposed contract or agreement, the director shall disclose his interest in such contract or agreement and shall refrain from voting on any matter in respect of such contract or agreement unless otherwise provided under the ABCA.To the extent that conflicts of interest arise, such conflicts will be resolved in accordance with the provisions of the ABCA. As at the date hereof, PEL is not aware of any existing or potential material conflicts of interest between PEL and a director or officer of PEL. - 30 - AUDIT COMMITTEE INFORMATION Composition of the Audit Committee The Audit Committee consists of three members, all of whom are independent and financially literate, as defined by National Instrument 52-110 Audit Committees. Audit Committee Charter The full text of Provident's Audit Committee Charter is set forth in ScheduleA of this Annual Information Form. Relevant Education and Experience of Each Audit Committee Member The following table sets out the relevant education and experience of each of the members of the Audit Committee: Name Independent Financially Literate Relevant Education and Experience Grant D. Billing, CA Yes Yes Mr. Billing holds the degree of Bachelor of Science and is a Chartered Accountant.As a Chartered Accountant, Mr. Billing attained experience in preparing, auditing, analyzing and evaluating financial statements.Mr. Billing has an understanding of the accounting principles used by Provident as well as the implications of those accounting principles on Provident's financial results.Mr. Billing has also obtained significant financial experience and exposure to accounting and financial issues through various executive positions, most currently as Chairman and CEO of Superior Plus Corp. and also through his role as a chairman and a director of a number of public companies. Bruce R. Libin, Q.C. Yes Yes Mr. Libin holds the degree of Bachelor of Commerce (Honours), Master of Business Administration and Juris Doctoris.Mr. Libin has obtained significant financial experience and exposure to accounting, disclosure, internal controls and financial issues during his legal practice, his business experience (including as Chief Executive Officer of Beau Canada Exploration Ltd. and as Executive Chairman and Chief Executive Officer of Destiny Resource Services Corp.) and his service on the audit committee of several boards of directors, including Amoco Canada Petroleum Company Limited, Maxx Petroleum Ltd., Mark's Work Warehouse Ltd., Calgary Health Region, Southern Alberta Institute to Technology, NQL Drilling Tools Ltd., and Winstar Resources Ltd. Jeffrey T. Smith, P.Geol. Yes Yes Mr. Smith holds the degree of Bachelor of Science Geology.Mr. Smith has obtained significant financial experience and exposure to accounting, disclosure, internal controls and financial issues during his experience as a director of a number of public companies. - 31 - External Auditor Service Fees The following table sets forth information about the fees billed to the Trust and its Canadian and U.S. subsidiaries for professional services provided by PricewaterhouseCoopers llp during fiscal 2010 and 2009.PricewaterhouseCoopers llp is independent in accordance with the auditor's rules of professional conduct in Canada. (CDN$) Audit Fees $ $ Audit-Related Fees Tax Fees All Other Fees Total $
